         Case 19-32713 Document 670 Filed in TXSB on 09/18/19 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                          ENTERED
                                                                                                               09/18/2019
                                                           )
In re:                                                     )    Chapter 11
                                                           )
BRISTOW GROUP INC., et al.,1                               )    Case No. 19-32713 (DRJ)
                                                           )
                                   Debtors.                )    Jointly Administered
                                                           )

              ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO
         FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
                                    (Docket No. 626)
         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) extending the

Debtors’ exclusive right to file a chapter 11 plan and solicit votes thereof, all as more fully set

forth in the Motion; and the Court having found that the Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and the Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(1); and the Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. § 1408; and the Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; and, notwithstanding anything to the contrary, the Court having

found that the Debtors provided appropriate notice of the Motion and the opportunity for a

hearing on the Motion under the circumstances; and the Court having reviewed the Motion and

having heard the statements in support of the relief requested therein at a hearing before the

Court (the “Hearing”); and the Court having determined that the legal and factual bases set forth

1
  The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
        Case 19-32713 Document 670 Filed in TXSB on 09/18/19 Page 2 of 2



in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is

extended through and including December 6, 2019.

       3.      The Debtors’ exclusive period to solicit votes on a chapter 11 plan for each

Debtor is extended through and including February 4, 2020.

       4.      The relief granted herein is without prejudice to the Debtors seeking any

additional extensions of the periods provided in section 1121 of the Bankruptcy Code.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       7.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


      Signed: September 18, 2019.
Dated: ______________________________
                                                     ____________________________________
                                                     DAVID R. JONES
                                                     DAVID R.STATES
                                                     UNITED   JONES BANKRUPTCY JUDGE
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
